DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Claim 1 recites “A is selected from the group … a phosphoroso-containing groups”. It is unclear what the claim term “phosphoroso” means. It appears that the original disclosure including the instant specification does not provide definition of the “phosphoroso” group and it does not appear that it is a general term of art. The Examiner interprets the “phosphoroso” group as the group containing a “–P=O” moiety, as evidenced by the following example compound, 1-bromo-4-phosphorosobenzene (a copy of chemical search report using the STNext is attached in this Office Action)

    PNG
    media_image1.png
    114
    569
    media_image1.png
    Greyscale

In the instant claims, there are structures including the symbol “#”, wherein the symbol “#” indicates a bonding position to the neighboring structure. In case there are two or more “#” in a single structure, one of the two or more “#” in the structures is bonded to the neighboring structure, and the remaining “#” are connected to H atoms (See the last paragraph of page 13 of Applicant’s Remarks of 08/23/2022).

Election/Restrictions
Applicant’s election without traverse of Group (A), a compound having a chemical structure according to Formula (I) of claim 1, wherein A is selected from the group consisting of a nitrogen-containing heterocyclic group, a cyano-containing group, a benzophenone-based group, a heteroaromatic ketone-based group, a sulfone-based group, and combinations thereof, in the reply filed on 04/26/2022 is acknowledged. 
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.

Response to Amendment
The amendment of 08/23/2022 has been entered.
Disposition of claims: 
Claims 2-10 and 13-14 have been canceled.
Claims 1, 11-12, 15-20 are pending.
Claims 11-12 are withdrawn.
Claim 1 has been amended.
The amendments of claim 1 and cancellation of claims 2-10 and 13-14 have overcome:
the rejections of claims 1-20 under 35 U.S.C. 112(b) regarding the definition of “its derivative groups”,
the rejections of claims 3-4 under 35 U.S.C. 112(b) regarding the definition of m, n, and p of (U1)m, (U2)n, and (U3)p, 
the rejections of claims 3-6, 8-11, and 13-14 under 35 U.S.C. 112(b) regarding the definition of “#”, 
the rejections of claims 3-8 and 13-14 under 35 U.S.C. 112(b) regarding the definition of m, n, p, and q of the structures in claim 3, and
the rejections of claim 6 under 35 U.S.C. 112(b) regarding the definition of one of nitrogen atom of the indolocarbazole group set forth in the last Office Action. 
The rejections have been withdrawn.
The cancellation of claims 5 and 6 has obviated the rejection of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2010/107244 A2). While for this reason the rejection has been withdrawn, it is emphasized that the compound of this rejection would still read on the current claim 1.
The amendments of claim 1 and cancellation of claims 2-10 and 13-14 have overcome:
the rejections of claims 1-3, 9, and 13-14 under 35 U.S.C. 102(a)(2) as being anticipated by Hsin et al. (US 2019/0140188 A1, hereafter Hsin), 
the rejections of claims 1-4 and 13-14 under 35 U.S.C. 102(a)(1) as being anticipated by Aspuru-Guzik et al. (WO 2017/205425, hereafter Aspuru-Guzik), 
the rejections of claims 4 under 35 U.S.C. 103 as being unpatentable over Hsin et al. (US 2019/0140188 A1).
the rejections of claims 16-17 and 19-20 under 35 U.S.C. 103 as being unpatentable over Hsin et al. (US 2019/0140188 A1) in view of Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012) as evidenced by the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is attached to this office action).
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of page 13 of the reply filed 08/23/2022 regarding the rejections of claims 3-6, 8-11, and 13-14 under 35 U.S.C. 112(b) set forth in the Office Action of 05/24/2022 have been considered. 
Applicant argues that in the case there are two or more “#” in the structures of claims 3-6, 8-11, and 13-14, one in the two or more “#” in the structures is bonded to one of L1, L2, or adamantane core of Formula II), and the remaining “#” are connected to H atoms. 
Those rejections have been withdrawn. Applicant’s explanation regarding the definition of “#” in case there are multiple “#” in a single structure is recorded in “Examiner’s Note” section.
Applicant’s arguments see the last paragraph of page 14 through page 21 of the reply filed 08/23/2022 regarding the rejections of claims 1-2, 9, and 13-14 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO 2010/107244 A2, hereafter Kim), the rejections of claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2010/107244 A2), the rejections of claims 16 and 19-20 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2010/107244 A2) in view of Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012, hereafter Pang) as evidenced by the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is attached to this office action), and the rejections of claim 17 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2010/107244 A2) in view of Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012) as applied to claim 16 above, further in view of Fukagawa et al. (“Highly Efficient and Stable Phosphorescent Organic Light-Emitting Diodes Utilizing Reverse Intersystem Crossing of the Host Material”, Adv. Optical Mater. 2014, vol. 2, page 1070-1075, hereafter Fukagawa) set forth in the Office Action of 05/24/2022 have been considered. 
Applicant argues that Applicant has amended claim 1 to further limit carbazolyl and nitrogen-containing heterocyclic group such that claim 1 is novel over Kim. Applicant further argues that Applicant has deleted the benzofurocarbazole in original claim 6 and incorporated the remaining groups of claim 6 into claim 1 (page 18, line6)
Respectfully, the Examiner does not agree.
The rejection cited the Compound TA1-Ph-H90 of Kim and the Modified compound of Kim. 

    PNG
    media_image2.png
    292
    467
    media_image2.png
    Greyscale


The polycyclic structure above (N-phenyl benzoindolocarbazole) can be interpreted as a combination of aryl and heterocycle or a combination of aryl and heteroaryl because the N-phenyl benzoindolocarbazole is created by combining five benzene with two pyrrole. 
That is, the Compound TA1-Ph-H90 of Kim has identical structure as Formula (I) of claim 1, wherein p and q are each 0; D is a substituted or unsubstituted C3-C20 heterocyclic group, a substituted or unsubstituted C6-C40 aryl, a substituted or unsubstituted C4-C40 heteroaryl, or combination thereof (the Compound TA1-Ph-H90 of Kim is a combination of benzene which is an unsubstituted aryl and phenylpyrrole which is a substituted heterocycle or a substituted heteroaryl); and A is a nitrogen-containing heterocyclic group 
    PNG
    media_image3.png
    88
    86
    media_image3.png
    Greyscale
, wherein R is a C6-C40 aryl, meeting all the limitations of claim 1.

    PNG
    media_image4.png
    280
    493
    media_image4.png
    Greyscale


The polycyclic structure above (benzofurocarbazole) can be interpreted as a combination of aryl and heterocycle or a combination of aryl and heteroaryl because the benzofurocarbazole is created by combining three benzene, one furan, and one pyrrole.
That is, the Modified compound of Kim has identical structure as Formula (I) of claim 1, wherein p and q are each 0; D is a substituted or unsubstituted C3-C20 heterocyclic group, a substituted or unsubstituted C6-C40 aryl, a substituted or unsubstituted C4-C40 heteroaryl, or combination thereof (the Modified compound of Kim is a combination of benzene which is an unsubstituted aryl, pyrrole and furan each of which is an unsubstituted heterocycle or an unsubstituted heteroaryl); and A is a nitrogen-containing heterocyclic group 
    PNG
    media_image3.png
    88
    86
    media_image3.png
    Greyscale
, wherein R is a C6-C40 aryl, meeting all the limitations of claim 1. 
For at least this reason, the applicant’s argument is not found to be persuasive. 
However, the Examiner notes that the cancellation of claims 5 and 6 has obviated the rejection of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2010/107244 A2). While for this reason the rejection has been withdrawn, it is emphasized that the compound of this rejection would still read on the current claim 1.
Applicant’s arguments see the last paragraph of page 14 through page 21 of the reply filed 08/23/2022 regarding the rejections of claims 1-3, 9, and 13-14 under 35 U.S.C. 102(a)(2) as being anticipated by Hsin et al. (US 2019/0140188 A1, hereafter Hsin), the rejections of claims 4 under 35 U.S.C. 103 as being unpatentable over Hsin et al. (US 2019/0140188 A1), and the rejections of claims 16-17 and 19-20 under 35 U.S.C. 103 as being unpatentable over Hsin et al. (US 2019/0140188 A1) in view of Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012) as evidenced by the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is attached to this office action) set forth in the Office Action of 05/24/2022 have been considered. 
Applicant argues that Applicant has amended claim 1 to further limit diphenylamino and nitrogen-containing heterocyclic group such that claim 1 is novel over Hsin.
The rejections cited the Formula (V) of Hsin. 

    PNG
    media_image5.png
    342
    299
    media_image5.png
    Greyscale

In the Formula (V) of Hsin, the structure corresponding to A of Applicant’s Formula (I) is pyridine. There is no pyridine among the nitrogen-containing heterocyclic group in claim 1. The rejections have been withdrawn.
Applicant’s arguments see the last paragraph of page 14 through page 21 of the reply filed 08/23/2022 regarding the rejections of claims 1-4 and 13-14 under 35 U.S.C. 102(a)(1) as being anticipated by Aspuru-Guzik et al. (WO 2017/205425, hereafter Aspuru-Guzik), the
Applicant argues that Applicant has amended claim 1 to further limit diphenylamino and nitrogen-containing heterocyclic group such that claim 1 is novel over Aspuru-Guzik.
The rejections cited the Compound P79-2 of Aspuru-Guzik. 

    PNG
    media_image6.png
    186
    363
    media_image6.png
    Greyscale

In Compound P79-2 of Aspuru-Guzik, the structure corresponding to A of Applicant’s Formula (I) is 1,6-naphthyridine. There is no 1,6-natphthyridine among the nitrogen-containing heterocyclic group in claim 1. The rejections have been withdrawn.
Applicant’s arguments see the last paragraph of page 14 through page 21 of the reply filed 08/23/2022 regarding the rejections of claims 5-10 and 15 under 35 U.S.C. 103 as being unpatentable over Aspuru-Guzik et al. (WO 2017/205425 A1, hereafter Aspuru-Guzik), and the rejections of claims 16-20 under 35 U.S.C. 103 as being unpatentable over Aspuru-Guzik et al. (WO 2017/205425 A1) in view of Hsin et al. (US 2019/0140188 A1), Fukagawa et al. (“Highly Efficient and Stable Phosphorescent Organic Light-Emitting Diodes Utilizing Reverse Intersystem Crossing of the Host Material”, Adv. Optical Mater. 2014, vol. 2, page 1070-1075), and Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012) as evidenced by the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is attached to this office action) set forth in the Office Action of 05/24/2022 have been considered. 
Applicant argues that the group 
    PNG
    media_image7.png
    96
    137
    media_image7.png
    Greyscale
 in paragraph [0065] of Aspuru-Guzik is not a carbazole group. (last paragraph on page 19 of Applicant’s Remarks). 
Respectfully, the Examiner does not agree.
An ordinary skill in the art would recognize that the group having structure of
    PNG
    media_image7.png
    96
    137
    media_image7.png
    Greyscale
 in paragraph [0065] be a carbazole group. It is just one of representation of a carbazole molecule. The middle ring of a carbazole molecule is pyrrole which has 6 π-electrons in the pentagonal ring and fulfills the Hückel rule such that the middle ring has aromaticity. Because the ring has aromaticity, it can be represented by a pentagon with a circle inside the pentagon ring.
Furthermore, regardless whether the above structure is carbazole or not, paragraph ([066]) shows the donor group (D) 
    PNG
    media_image8.png
    95
    139
    media_image8.png
    Greyscale
  which is directed to Applicant’s structure 
    PNG
    media_image9.png
    79
    111
    media_image9.png
    Greyscale
.
The rejections cited the Modified compound of Aspuru-Guzik (3).

    PNG
    media_image10.png
    237
    414
    media_image10.png
    Greyscale

The Modified Compound of Aspuru-Guzik (3) has identical structure as Formula (I) of claim 1, wherein p and q are each 0; D is a substituted or unsubstituted C12-C40 carbazolyl group; and A is a nitrogen-containing heterocyclic group 
    PNG
    media_image3.png
    88
    86
    media_image3.png
    Greyscale
, wherein R is a C6-C40 aryl, meeting all the limitations of claims 1 and 15 (same as Applicant’s Compound H14 of claim 15). 
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant further argues that in the present application, introducing an aromatic rigid structure into the molecular structure is an effective way to improve  molecular thermal stability and reduce molecular agglomeration. Applicant further argues that a person in the art would not replace the diphenylamine group with the carbazole to obtain the technical solution of the present application.
Respectfully, the Examiner does not agree.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. improve  molecular thermal stability and reduce molecular agglomeration) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the rejection (paragraph 140 of the last Office Action), the Examiner relied on the following rationales. The diphenylamine and the carbazole groups are alternative options as D of the compounds of Aspuru-Guzik ([065]). The substitution of diphenylamine with carbazole would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, there are finite number of examples for the structure D in the disclosure of Aspuru-Guzik ([065]). The selection of carbazole would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). It would have been obvious to one of ordinary skill in the art to have modified the compound of Aspuru-Guzik by substituting the diphenylamine group with a carbazole group as taught by Aspuru-Guzik.
For at least this reason, the applicant’s argument is not found to be persuasive.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, Applicant recites “wherein the substituted or unsubstituted C18-C60 triphenylamino-is according to any one of the following formulas:”. It is suggested to remove hyphen (“-”) between “triphenylamino” and “is”.
In claim 1, Applicant recites “… is according to any one of the following formulas”. It is suggested to amend the phrase to “… is any one of the following formulas”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO 2010/107244 A2, hereafter Kim).
Regarding claim 1, Kim discloses  a compound (the Compound TA-1, wherein Ar1 is phenyl and Ar2 is H90 in [036], [079], [177] and Table 1, hereafter Compound TA1-Ph-H90), as shown below.

    PNG
    media_image11.png
    319
    511
    media_image11.png
    Greyscale

The Compound TA1-Ph-H90 of Kim has identical structure as Formula (I) of claim 1, wherein p and q are each 0; D is a substituted or unsubstituted C3-C20 heterocyclic group, a substituted or unsubstituted C6-C40 aryl, a substituted or unsubstituted C4-C40 heteroaryl, or combination thereof (the Compound TA1-Ph-H90 of Kim is a combination of benzene which is an unsubstituted aryl and phenylpyrrole which is a substituted heterocycle or a substituted heteroaryl); and A is a nitrogen-containing heterocyclic group 
    PNG
    media_image3.png
    88
    86
    media_image3.png
    Greyscale
, wherein R is a C6-C40 aryl, meeting all the limitations of claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2010/107244 A2) in view of Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012, hereafter Pang) as evidenced by the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is attached to this office action).
Regarding claims 16 and 19-20, the Compound TA1-Ph-H90 of Kim reads on all the features of claim 1 as outlined above.
Kim discloses an organic light-emitting device (Example 11 in [201]) comprising an anode (ITO), a hole injection layer (2-TNATA), a light emitting layer (Compound TA4-H4-H4 as a host and Ir(ppy)3 as a guest), an electron injection layer (Liq), and a cathode.
Kim does not disclose a specific organic light-emitting device wherein the host material of the light-emitting layer comprises the Compound TA1-Ph-H90 of Kim; however, Kim does teach that the compounds of Kim can be used as the host material of an organic light-emitting device (“OLED” in [085]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Kim (Example 11) by substituting the host material TA4-H4-H4 of the light-emitting layer with the Compound TA1-Ph-H90 of Kim, as taught by Kim.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of compound TA4-H4-H4 with the Compound TA1-Ph-H90 of Kim would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the Compound TA1-Ph-H90 of Kim as the host material of the organic light-emitting device of Kim would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The modification provides the Modified organic light-emitting device of Kim comprising an anode (ITO), a hole injection layer (2-TNATA), a light emitting layer (Compound TA1-Ph-H90 of Kim as a host and Ir(ppy)3 as a guest), an electron injection layer (Liq), and a cathode.
Kim does not disclose a specific display panel comprising the Modified organic light-emitting device of Kim.
Pang discloses a display panel (“flexible PHOLED display” in the 2nd paragraph of page 3, Fig. 4, and Table 1) comprising an organic light-emitting device (“OLED” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified organic light-emitting device of Kim by incorporating the device into the display panel of Pang, as taught by Pang.
The motivation of doing so would have been to make a flexible active matrix OLED display panel.
Furthermore, the modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the organic light-emitting device of the flexible display panel would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a display panel.
The modification provides a display panel of Kim as modified by Pang comprising the Modified organic light-emitting device of Kim, wherein the Modified organic light-emitting device of Kim comprises an anode (ITO), a hole injection layer (2-TNATA), a light emitting layer (Compound TA1-Ph-H90 of Kim as a host and Ir(ppy)3 as a guest), an electron injection layer (Liq), and a cathode, meeting all the limitations of claims 16 and 19.
In claim 20, Applicant claims an apparatus. The definition of an apparatus is “a set of materials or equipment designed for a particular use” as evidenced by the Merriam-Webster dictionary.
The display panel of Kim as modified by Pang is equated with a display apparatus, because 1) the display panel is capable of displaying images, and 2) the display panel comprises a set of materials or equipment designed for a particular use (displaying images), meeting all the limitations of claim 20.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2010/107244 A2) in view of Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012) as applied to claim 16 above, further in view of Fukagawa et al. (“Highly Efficient and Stable Phosphorescent Organic Light-Emitting Diodes Utilizing Reverse Intersystem Crossing of the Host Material”, Adv. Optical Mater. 2014, vol. 2, page 1070-1075, hereafter Fukagawa). 
Regarding claims 17, the Display panel of Kim as modified by Pang reads on all the features of claim 16 as outlined above.
The Display panel of Kim as modified by Pang comprises the Modified organic light-emitting device of Kim, wherein the Modified organic light-emitting device of Kim comprises an anode (ITO), a hole injection layer (2-TNATA), a light emitting layer (Compound TA1-Ph-H90 of Kim as a host and Ir(ppy)3 as a guest), an electron injection layer (Liq), and a cathode.
The display panel comprises Ir(ppy)3 which is not a blue light emitter, wherein the light-emitting layer emits a green light; however, Kim does teach that the organic light emitting device of Kim comprises a phosphorescent dopant ([081]) which can be a d-transition metal complex ([083]). 
Fukagawa discloses a phosphorescent dopant, FIrpic of a phosphorescent organic light-emitting device (PHOLED in Abstract, Fig. 4a).
Fukagawa teaches that the FIrpic is a blue phosphorescent dopant whose emission wavelength is around 470 nm (Fig. 4c).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Display panel of Kim as modified by Pang by substituting the phosphorescent emitter Ir(ppy)3 with FIrpic, as taught by Kim and Fukagawa.
The motivation of doing so would have been to make a blue light emitting display panel, based on the teaching of Fukagawa.
Furthermore, the modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Additionally, Kim teaches a d-transition metal phosphorescent complex can be used as the light emitting dopant of the device of Kim. The substitution of the phosphorescent dopant would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a blue light emitting display panel.
The modification provides a display panel of Kim as modified by Pang and Fukagawa comprising the organic light-emitting device of Kim as modified by Fukagawa, wherein the organic light-emitting device comprises an anode (ITO), a hole injection layer (2-TNATA), a light emitting layer (Compound TA1-Ph-H90 of Kim as a host and FIrpic as a guest), an electron injection layer (Liq), and a cathode, meeting all the limitations of claim 17.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aspuru-Guzik et al. (WO 2017/205425 A1, hereafter Aspuru-Guzik).
Regarding claims 1 and 15, Aspuru-Guzik discloses the genus structure of the Compound P79-2, wherein the genus structure is represented by Formula I; A-B-D ([007]), wherein D can be a monocyclic or fused polycyclic aryl or heteroaryl having 5-20 atoms, optionally substituted with one or more substituents, A can be a monocyclic or fused polycyclic aryl or heteroaryl having 5-20 atoms, optionally substituted with one or more substituents, and B can be a saturated monocyclic or polycyclic moiety that may be carbocyclic or heterocyclic which is optionally substituted with one to four substituents ([007]).
Aspuru-Guzik exemplifies adamantane group as B ([057]) and the substitution positions with respect to the adamantane moiety ([058]).

    PNG
    media_image12.png
    84
    127
    media_image12.png
    Greyscale

Aspuru-Guzik exemplifies a diphenylamino group ([065]) and a carbazole group used as the structure D of Formula I ([066]); 

    PNG
    media_image13.png
    94
    152
    media_image13.png
    Greyscale
, and 
    PNG
    media_image14.png
    92
    139
    media_image14.png
    Greyscale
.
Aspuru-Guzik exemplifies the following structure as A ([068]).

    PNG
    media_image15.png
    178
    414
    media_image15.png
    Greyscale

Aspuru-Guzik exemplifies the following compound ([079], hereafter Compound P79-2).

    PNG
    media_image16.png
    205
    389
    media_image16.png
    Greyscale

The diphenylamine and the naphthyridine groups of Compound P79-2 of Aspuru-Guzik does not read on the limitation of claim 1; however, Aspuru-Guzik does teach that carbazole can be an alternative unit D ([065]) and diphenyltriazine can be an alternative unit A of the general formula A-B-D of Aspuru-Guzik ([068]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound P79-2 of Aspuru-Guzik by substituting the diphenylamine group with a carbazole group and the naphthyridine group with a diphenyltriazine group, as taught by Aspuru-Guzik.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The diphenylamine and the carbazole groups are alternative options as D of the compounds of Aspuru-Guzik ([065]-[066]). The naphthyridine and the diphenyltriazine groups are alternative options as A of the compounds of Aspuru-Guzik. Each of the substitution of diphenylamine with carbazole and the substitution of naphthyridine with diphenyltriazine would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are finite number of examples for the structure D in the disclosure of Aspuru-Guzik ([066]). There are finite number of examples for the structure A in the disclosure of Aspuru-Guzik ([068]). Each of the selection of carbazole and the selection of diphenyltriazine would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.

    PNG
    media_image10.png
    237
    414
    media_image10.png
    Greyscale

The modification provides the Modified Compound of Aspuru-Guzik (3), which has identical structure as Formula (I) of claim 1, wherein p and q are each 0; D is a substituted or unsubstituted C12-C40 carbazolyl group; and A is a nitrogen-containing heterocyclic group 
    PNG
    media_image3.png
    88
    86
    media_image3.png
    Greyscale
, wherein R is a C6-C40 aryl, meeting all the limitations of claims 1 and 15 (same as Applicant’s Compound H14 of claim 15). 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aspuru-Guzik et al. (WO 2017/205425 A1) as applied to claim 1 above, and further in view of Hsin et al. (US 2019/0140188 A1), Fukagawa et al. (“Highly Efficient and Stable Phosphorescent Organic Light-Emitting Diodes Utilizing Reverse Intersystem Crossing of the Host Material”, Adv. Optical Mater. 2014, vol. 2, page 1070-1075), and Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012) as evidenced by the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is attached to this office action).
Regarding claims 16-20, the Modified compound of Aspuru-Guzik (3) reads on all the features of claims 1, as outlined above.
Aspuru-Guzik does not disclose a specific organic light-emitting device comprising the Modified compound of Aspuru-Guzik (3); however, Aspuru-Guzik does teach that the compounds of Aspuru-Guzik (Formula I of Aspuru-Guzik ([007]) can be used for an organic light emitting device ([009]).
Hsin discloses a compound (Formula (III) in [053]) used as the host material of the light-emitting layer of an organic light emitting device ([057]-[058], Fig. 1).

    PNG
    media_image17.png
    289
    695
    media_image17.png
    Greyscale

In the general Formula (III) of Hsin, each of R1 to R4 can be hydrogen or any one of formulas (i) - (iv), wherein at least two of R1 to R4 are selected from formulas (i)-(iv) ([054]).
Wherein the limitations of R5-R10, R11-R15, A, B, and D as shown below. ([055]).

    PNG
    media_image18.png
    483
    675
    media_image18.png
    Greyscale


    PNG
    media_image10.png
    237
    414
    media_image10.png
    Greyscale

The Modified compound of Aspuru-Guzik (3) is has identical structure as the Formula (III) of Hsin, wherein R1 and R2 are each hydrogen; R3 is Formula (i) of Hsin wherein R5 and R6 are each hydrogen, and p and q are each 4; R4 is Formula (iv) of Hsin wherein A, B, and D are each nitrogen, and R11 and R12 are each an aryl group ([055]).
Hsin teaches that there is a need for an organic light emitting device that can reach higher excitation states without rapid degradation ([008]). Hsin further teaches that the compounds of Hsin are capable of fluorescing or phosphorescing at higher energy excitation states than traditional compounds ([008]). Aspuru-Guzik teaches that the compounds of Aspuru-Guzik are capable of fluorescing or phosphorescing at higher energy excitation states ([006]). Therefore, both Hsin and Aspuru-Guzik have a common objective which is pursuing a high excitation state material capable of fluorescing or phosphorescing at higher energy excitation states.
Hsin teaches that the compound of Formula (III) of Hsin can be used to make an organic light-emitting device (Fig. 1, [058]) wherein the device comprises an anode (200), a hole injection layer (300), a light emitting layer (500) comprising Formula (III) of Hsin as a host material, an electron injection layer (700), and a cathode (800).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified compound of Aspuru-Guzik (3) by using the compound as the host material of the light emitting layer of an organic light emitting device of Hsin, as taught by Aspuru-Guzik and Hsin.
The motivation of doing so would have been to make an organic light emitting device wherein the host material has high excitation state energy based on the teaching of Aspuru-Guzik and Hsin.
Furthermore, the modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Additionally, Hsin teaches that the compound of Formula (III) of Hsin can be used as the host material of the light emitting layer of an organic light-emitting device. The Modified compound of Aspuru-Guzik has identical structure as Formula (III) of Hsin. The substitution of the host material of the light emitting layer of the organic light emitting device of Hsin would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting device.
The modification provides the Organic light emitting device of Aspuru-Guzik as modified by Hsin comprising anode, a hole injection layer, a light emitting layer comprising the Modified compound of Aspuru-Guzik (3) as a host, an electron injection layer, and a cathode.
The Organic light emitting device of Aspuru-Guzik as modified by Hsin does not disclose a specific guest material meeting the limitations of claim 16; however, Hsin does teach that the light emitting layer of the organic light emitting device of Hsin can comprise at least one complex compound which can be a d-transition metal complex ([063]). 
The Organic light emitting device of Aspuru-Guzik as modified by Hsin meets all the limitation of the organic light emitting device of Hsin because the host material, Modified compound of Aspuru-Guzik (3) is encompassed by the Formula (III) of Hsin ([058]).
Fukagawa discloses a d-transition metal complex FIrpic which is used as the guest material of the light emitting layer of an organic light emitting device (PHOLED in Abstract, Fig. 4a).
Fukagawa teaches that the FIrpic is a blue phosphorescent dopant whose emission wavelength is around 470 nm (Fig. 4c). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic light emitting device of Aspuru-Guzik as modified by Hsin by incorporating FIrpic into the light emitting layer of the device, as taught by Hsin and Fukagawa.
The motivation of doing so would have been to make a blue light emitting device, based on the teaching of Fukagawa.
Furthermore, the modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Additionally, Hsin teaches a d-transition metal complex can be used as the light emitting dopant of the device of Hsin. The substitution the light emitting dopants would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting device.
The modification provides the Organic light emitting device of Aspuru-Guzik as modified by Hsin and Fukagawa comprising an anode, a hole injection layer, a blue light emitting layer (the Modified compound of Aspuru-Guzik as a host and FIrpic as a guest), an electron injection layer, and a cathode, wherein the FIrpic is a blue emitter (whose emission wavelength is around 470 nm in Fig. 4c).
Aspuru-Guzik, Hsin, and Fukagawa does not disclose a specific display panel comprising the Organic light-emitting device of Aspuru-Guzik as modified by Hsin and Fukagawa; however, Hsin does teach an organic light emitting device can be used for display devices ([002]), and the Organic light-emitting device of Aspuru-Guzik as modified by Hsin and Fukagawa is encompassed by the organic light emitting device of Hsin.
Pang discloses a display panel (“flexible PHOLED display” in the 2nd paragraph of page 3, Fig. 4, and Table 1) comprising an organic light-emitting device (“OLED” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Aspuru-Guzik as modified by Hsin and Fukagawa by incorporating the device into the display panel of Pang, as taught by Hsin and Pang.
The motivation of doing so would have been to make a flexible active matrix OLED display panel.
Furthermore, the modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the organic light-emitting devices in the flexible display panel would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a display panel.
The modification provides a display panel of Aspuru-Guzik as modified by Hsin, Fukagawa, and Pang comprising the organic light-emitting device of Aspuru-Guzik as modified by Hsin and Fukagawa, wherein the organic light-emitting device comprises an anode, a hole injection layer, a blue light emitting layer (the Modified compound of Aspuru-Guzik (3) a host and FIrpic as a guest), an electron injection layer, and a cathode, meeting all the limitations of claims 16-17 and 19.
In claim 20, Applicant claims an apparatus. The definition of an apparatus is “a set of materials or equipment designed for a particular use” as evidenced by the Merriam-Webster dictionary.
The display panel of Aspuru-Guzik as modified by Hsin, Fukagawa, and Pang is equated with a display apparatus, because 1) the display panel is capable of displaying images, and 2) the display panel comprises a set of materials or equipment designed for a particular use (displaying images), meeting all the limitations of claim 20.
The display panel of Aspuru-Guzik as modified by Hsin, Fukagawa, and Pang teaches the claimed invention above but fail to teach that the display panel wherein the host material has a higher singlet energy level S1 than the guest material, and a difference between the singlet energy level S1 of the host material and the singlet energy level S1 of the guest material is less than 0.8 eV; and the host material has a higher triplet energy level T1 than the guest material, and a difference between the triplet energy level T1 of the host material and the triplet energy level T1 of the guest material is less than 0.4 eV.
It is presumed that the display panel of Aspuru-Guzik as modified by Hsin, Fukagawa, and Pang wherein the host material has a higher singlet energy level S1 than the guest material, and a difference between the singlet energy level S1 of the host material and the singlet energy level S1 of the guest material is less than 0.8 eV; and the host material has a higher triplet energy level T1 than the guest material, and a difference between the triplet energy level T1 of the host material and the triplet energy level T1 of the guest material is less than 0.4 eV.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The specification states that the singlet and triplet excited energies of H14 are 3.324 eV and 3.0217 eV, respectively (Table 1 in [061]). It is noted that Eg in Table 1 in the specification is the energy gap between the ground state (S0) and the first singlet excited state (S1); thus, the Eg is equated with a singlet excited state energy.
Fukagawa evidences that the singlet and triplet excited energies of the guest material FIrpic are 2.8 eV and 2.64 eV, respectively (Fig. 4(b).
Therefore, the display panel of Aspuru-Guzik as modified by Hsin, Fukagawa, and Pang wherein the host material has a higher singlet energy level S1 (3.324 eV) than the guest material (2.8 eV), and a difference between the singlet energy level S1 of the host material and the singlet energy level S1 of the guest material is less than 0.8 eV; and the host material has a higher triplet energy level T1 (3.0217 eV) than the guest material (2.64 eV), and a difference between the triplet energy level T1 of the host material and the triplet energy level T1 of the guest material is less than 0.4 eV, meeting all the limitations of claim 18.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the display panel of Aspuru-Guzik as modified by Hsin, Fukagawa, and Pang is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786